UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 May 21, 2014 Date of Report (Date of earliest event reported) TWO RIVER BANCORP (Exact name of registrant as specified in its charter) New Jersey 000-51889 20-3700861 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Ident. No.) 766 Shrewsbury Avenue, Tinton Falls, New Jersey (Address of principal executive offices) (Zip Code) (732) 389-8722 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 5.07Submission of Matters to a Vote of Security Holders. On May 21, 2014, Two River Bancorp (the“Company”) held its Annual Meeting of Shareholders for which the Board of Directors solicited proxies. At the Annual Meeting, the shareholders of the Company voted on the following proposals described in the Proxy Statement dated April 11, 2014. The proposals voted on and approved or disapproved by the shareholders of the Company at the Annual Meeting were as follows: Proposal No.1 . The Company’s shareholders elected three individuals to serve on the Board of Directors as Class II directors, as set forth below: Name Votes For Votes Withheld Broker Non-Votes RobertE. Gregory WilliamF. LaMorte William Statter Proposal No.2 . The Company’s shareholders approved the advisory vote to approve the Company’s named executive officer compensation, as set forth below: Votes For Votes Against Abstentions Broker Non-Votes Proposal No.3 . The Company’s shareholders ratified the appointment of BDO USA,LLP, as the Company’s independent registered public accounting firm for the year ending December 31, 2014, as set forth below: Votes For Votes Against Abstentions Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TWO RIVER BANCORP Dated: May 22, 2014 By: /s/ A. Richard Abrahamian A. Richard Abrahamian Executive Vice President and
